lteruie ree sette - z2uvuglvuzy dec uniform issue list le tep rat attention legend hospital a order b church c entity d entity e state f directory g plan x dear this is in response to correspondence dated date as supplemented by correspondence dated september and date and november and submitted on your behalf by your authorized representatives concerning whether plan x qualifies as a church_plan under sec_414 of the internal_revenue_code code the following facts and representations have been made on your behalf hospital a is a non-stock corporation organized under the laws of state f and exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 hospital a was founded in by order b a religious community of church c the objective of hospital a is to maintain and operate health care facilities in state f these facilities will be used maintained and operated in hospital a’s name under the auspices of page order b and in conjunction with church c’s delegate for the promotion of comprehensive care such as diagnosis medical surgical and behavioral hospital care and treatment ambulatory and outpatient care home care and other hospital and health care related_services as well as activities relating to the promotion of health listed in directory g the official directory of church c in addition hospital a is hospital a is controlled by entity d which is the sole member of hospital a comprised of not more than eight members of which one is the general minister of order b four are councilors of the order b council two are appointees of the general minister of order b and the remaining member is church c’s representative in a major city in state f entity d is in addition entity d’s members are required to approve hospital a’s certain powers are reserved to entity d’s members these powers include the election and authority to remove trustees to the board_of trustees of hospital a and the election of its officers mission statement and to assure that hospital a operates in conformity with its philosophy and mission statement and that hospital a’s actions are consistent with the ethical and religious directives for church c health care services also only entity d members have the power to amend hospital a’s certificate of incorporation or to amend adopt or repeal any sale mortgage or lease of any of hospital a’s real_property or any merger dissolution or consolidation of hospital a entity e is a not-for-profit affiliate of hospital a care agency entity e is exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 the president of entity e is on hospital a’s board_of trustees and the president ceo of hospital a is a member of entity e’s board_of directors the senior board member of entity e reports to hospital a’s board_of trustees which maintains oversight of entity e of entity e in addition entity d is the sole member entity e operates as a licensed home hospital a established plan x effective july i to provide benefits to its eligible employees and certain employees of entity e plan x is a defined_contribution_plan there are currently approximately participants in plan x of whom approximately are employees of entity e meet the qualification requirements of sec_401 of the code it has been represented that plan x had been determined to the principal purpose and function of the pension advisory pursuant to the terms of plan x the plan is administered by a pension advisory committee the members of which were appointed by the board_of trustees of hospital a on february committee is the administration of plan x the pension advisory committee is comprised of the following officers of hospital a the board_of trustees chair the president ceo the vice president of human resources two senior board members the vice president of finance and the chief financial officer and such other members as the president may appoint from time to time the pension advisory committee began administering plan x as its principal purpose on july under plan x’s terms the board_of trustees of hospital a has the power to appoint and remove members of the pension advisory committee since the effective date of the plan and retains such power at present and continues to do so at the present time based on the above a ruling is requested that plan x is a church_plan as defined in sec_414 of the code page sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if it shares common religious bonds and convictions with that church_or_convention_or_association_of_churches in order for an organization to have a qualified church_plan it must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization’s affiliation with the church_or_convention_or_association_of_churches and that the plan will be administered by an organization of the type described in sec_414 hospital a is an organization described in sec_501 of the code which is exempt from tax under sec_501 hospital a was founded in by order b a religious community of church c the objective of hospital a is to maintain and operate health care facilities which will be used maintained and operated in hospital a’s name under the auspices of order b and in conjunction with church c’s delegate for the promotion of comprehensive health care in addition hospital a is listed in directory g the official directory of church c the internal_revenue_service has determined that any organization that is listed in directory g shares common religious bonds and convictions with church c and is deemed associated with church c within the meaning of sec_414 of the code entity d is the sole member of hospital a and entity e a not-for-profit affiliate of hospital a which is exempt from federal_income_tax as sole member entity d exerts control_over both hospital a and entity e entity d is comprised of not more than eight members of which one is the general minister of order b four are councilors of the order b council page two are appointees of the general minister of order b and the remaining member is church c’s representative in a major city in state f also the president of entity e is on hospital a’s board_of trustees and the president ceo of hospital a is a member of entity e’s board_of directors the senior board member of entity e reports to hospital a’s board_of trustees which maintains oversight of entity e as evidenced by this affiliated relationship between hospital a and entity e their relationship with entity d and the composition of entity d hospital a and entity e are controlled by entity d which is controlled by order b and therefore controlled by church c therefore based on entity d’s relationship with hospital a and entity e hospital a and entity e are considered controlled by entity d and therefore indirectly controlled by church c through order b in view of the stated purposes of hospital a and entity e their organization and structure their actual activities and recognized status within church c hospital a and entity e employees meet the definition of sec_414 of the code and are deemed to be employees of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church_or_convention_or_association_of_churches however an organization must also establish that its plan is established and maintained by a church or a convention or association of churches or by an organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration of the plan and must also be controlled by or associated with a church or a convention or association of churches the principal purpose and function of the pension rs of which were appointed by the board_of trustee of in this regard pursuant to the terms of plan x the plan is administered by a pension advisory committee the hospital a on february advisory committee is the administration of plan x the pension advisory committee is comprised of the following officers of hospital a the board_of trustees chair the president ceo the vice president of human resources two senior board members the vice president of finance and the chief financial officer and such other members as the president may appoint from time to time the pension advisory committee began administering plan x as its principal purpose on july the present time under plan x’s terms the board_of trustees of hospital a has the power to appoint and remove members of the pension advisory committee since the effective date of the plan and retains such power at present and continues to do so at therefore the administration of plan x satisfies the requirements regarding church_plan administration under sec_414 of the code accordingly plan x is maintained by an organization that is controlled by or associated with a church_or_convention_or_association_of_churches and the principal purpose or function of which is the administration of plan x for the provision of retirement benefits for the employees of hospital a and entity e accordingly with respect to your ruling_request we conclude that plan x is a church_plan as defined in sec_414 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto page this ruling expresses no opinion with respect to whether plan x satisfies the requirements for qualification under sec_401 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t3 sincerely yours employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
